DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claims 21, 22, 27, 29, 30, 34-36 and 40. Claims 41-43 have been cancelled. New claims 41-43 have been added. Claims 21- 23, 25-31, 33-37, 39 and 40 have been examined and rejected.

Response to Amendment and Arguments
Applicant’s arguments filed on 08/15/2022 with respect to rejections of claims 21- 23, 25-31, 33-37, 39 and 40 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 22, 25-30, 33-36, 39 and 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Verbeke et al. (U.S. PGPub 2004/0019890) In view of Tran et al. (U.S. PGPub 2017/0323247). 
As per claims 21, 29, 35
Verbeke teaches an apparatus comprising: a processor; and a memory the apparatus (Verbeke, see para 0060, an apparatus for coordinating a job submission in a distributed computing framework, that includes task repository 1014 as memory, job submitter task receiver 1012, job repository creator 1010, an idle worker poll receiver 1016 may receive a poll from an idle worker, the poll including information regarding resources available from the idle worker, a worker task distributor 1020 coupled to the repository poller 1018 distribute one or more of the tasks to the worker, task execution result receiver 1026 receive a result of a task execution from the worker, repository information updater 1028 update the repository with information about task completion, the receiving a poll, polling a repository, distributing, receiving a result, and updating may be performed using a peer-to-peer protocol, such as JXTA) being configurable to cause:
polling, by a node, a work distribution service 
(Verbeke, see para 0036, 0055, 0056 Idle workers regularly poll the task dispatcher relaying information regarding resources available, including codes the worker has cached using this information, the task dispatcher may poll the repository for tasks to be performed on available codes, or for codes to be downloaded to the workers, at step 600, a task dispatcher may be polled to inform the task dispatcher that the worker is idle and provide information regarding resources available from the worker) 
for data streams that are not assigned (Verbeke, see 0034, Verbeke teaches data streams as Jobs with two parts to a job: the code used by the worker nodes, which is common for all tasks within the global job, and the data used by the code, which generally varies for each task within a global job, the data used by the code is a task, where many types of data are divisible into multiple tasks, where the data segment of the job submission can range from being simple parameters which vary from task to task, to large data sets required for computations, as shown in fig. 1,  job submitter send an Extensible Markup Language XML message to the task dispatcher with the an identification of the code to be run); 
responsive to polling the work distribution service for data streams that are not assigned (Verbeke, see para 0055, at step 510, a job, repository corresponding to the job submission is created, at step 512, one or more tasks are received from a job submitter, at 514, the one or more tasks may be stored in a task repository linked to the job repository, at 516, a poll may be received from an idle worker, the poll including information regarding resources available from the idle worker),
 obtaining an assignment from the work distribution service of a set of data streams to the node (Verbeke, see para 0056 at step 602, the one or more tasks received from the task dispatcher a peer group, at step604, the one or more tasks may be executed); 
Verbeke fails to exclusively teach monitoring, by the node, connectivity of the node to one or more dependency services required for operation of the node; 
and responsive to detecting, by the node, a loss of connection to any of the dependency services, returning ownership of the set of data streams being serviced by the node to the work distribution service.
In a similar field of endeavor Tran teaches 
monitoring, by the node, connectivity of the node to one or more dependency services (Tran see para 0100, 0107, 0108 asynchronous deployment enables the requesting client 110 as development client to use the connection identifier to reliably determine if a deployment is still running or has terminated for any reason by polling or monitoring the status on a periodic basis as shown in fig. 21 processing client 120 as the worker node deploying the database object or artifact to database server 140 by making connection to the database, or some reason if the decency service client 120 crashes during step 2125 it will never perform step 2130 and the database server will set the connection status not active , any time after receiving the connection identifier, the requesting client 110  request the status of the deployment process 215 using the connection identifier in response the database server access the status table using the connection identifier and return status of the connection if the status table includes the outcome and the connection active flag is false representing that the connection with deployment client 120 , if the connection is not shown as active anymore, then the deployment is finished or the process has crashed)
required for operation of the node (Tran see para 0023, 0046 client 110 may enable the generation and maintenance of artifacts 113 artifacts specify a definition of one or more database objects, like tables, views, indexes, core data services “CDS”, calculation views, procedures, dependency engine 132 may oversee generation of a dependency graph 125 for the artifacts 123 in the container 121 with a proper order of deployment for the artifacts 123, deployment engine 134 may place artifacts 123 ready for immediate deployment any artifacts 123 not waiting on a dependency to be deployed on the work queue 127,  worker threads in worker pool 136  pull an artifact from the work queue 127 and deploy that artifact by initiating generation of one or more database objects 143 that are using database dependency services require for operation of the worker process, after the dependency graph has been generated, generate a work item for each node with dependency count zero, or for each identified root node. In the example dependency graph of fig. 3, only node A is a root node); 
and responsive to detecting, by the node, a loss of connection to any of the dependency services, returning ownership of the set of data streams being serviced by the node to the work distribution service (Tran see para 0025, 0096, 0100, 0107, 0108 some reason if the dependency service client 120 crashes during step 2125 it will never perform step 2130 and the database server will set the connection status not active , any time after receiving the connection identifier, the requesting client 110  request the status of the deployment process 2150 using the connection identifier in response the database server access the status table using the connection identifier and return status of the connection if the status table includes the outcome and the connection active flag is false representing that the connection with deployment client 120 , if the connection is not shown as active anymore, then the deployment is finished or the process has crashed, as step 2090  requesting worker is capable of handling the message if is a failure on a primary connection, the worker stop processing work items and close, as no additional work items for this transaction can be processed and return the ownership of the work item to the parent or root by returning the work to the Wok queue, container-based deployment of the deployment infrastructure system 100 enables the system to use transactional deployment by performing deployment modification of database objects 143, including DDL and DML operations and all re-deployments of affected objects).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Tran as doing so would provide an efficient automatic deployment method by a service layer deployment infrastructure of a database that simplifies and ensure consistent deployment of database artifacts based on a transactional all-or-nothing deployment model and implicit or automatic dependency management by using parallel processing to deploy artifacts in a self-organizing manner (Tran see para 0004).

As per claims 22, 30 and 36, 
Verbeke in view of Tran teaches the apparatus of claim 1, the apparatus further configurable to cause: obtaining state information for servicing of the set of data streams (Verbeke see para 0057, task dispatcher at 702, a job repository identification corresponding to the job may be received from the task dispatcher, at 704, the task dispatcher may be polled with the job repository identification to determine if the job has been completed).  

As per claims 25, 33 and 39, 
Verbeke in view of Tran teaches the apparatus of claim 22, wherein the node is one of a plurality of nodes serviced by the work distribution service and wherein each node of the plurality of nodes operates independently from the other nodes of the plurality of nodes(Verbeke, see para 0040, a work group is composed of a group of peers. The access to this peer group is limited and nobody outside of the peer group can access it without special authorization. Using a peer group enables one to limit the intercommunication to a small set of peers).

As per claim 26, 
Verbeke in view of Tran teaches the apparatus of claim 25, wherein the plurality of nodes exists in a cloud computing platform (Tran see Computing device 100 include cloud server computers).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Tran and the motivation to do so would be the same as claim 21.
As per claims 27, 34 and 40,
Verbeke in view of Tran teaches the apparatus of claim 21, wherein the wherein the one or more dependency services includes one or more of a database service, a coordination service or a cache service (Tran see para 0023, 0046 client 110 may enable the generation and maintenance of artifacts 113 artifacts specify a definition of one or more database objects, like tables, views, indexes, core data services “CDS”, calculation views, procedures, dependency engine 132 may oversee generation of a dependency graph 125 for the artifacts 123 in the container 121 with a proper order of deployment for the artifacts 123, deployment engine 134 may place artifacts 123 ready for immediate deployment any artifacts 123 not waiting on a dependency to be deployed on the work queue 127,  worker threads in worker pool 136  pull an artifact from the work queue 127 and deploy that artifact by initiating generation of one or more database objects 143 that are using database dependency services require for operation of the worker process). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Tran and the motivation to do so would be the same as claim 21.

As per claim 28
Verbeke in view of Tran teaches the apparatus of claim 21, wherein the set of data streams represent changes occurring on a customer relationship management (CRM) system (Tran, para 0032, database 140 may be a database server that supports a variety of conventional database object types, such as tables, views, indexes, etc., as well as non-conventional database object types, such as procedures, calculation views, synonyms, etc. In some implementations, the database 140 is an in-memory column-oriented database, such as HANA, where HANA supports both column-based and row-based storage which is the CRM system in-memory database appliance available from SAP SE, Walldorf, Germany ); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke with the teaching of Tran and the motivation to do so would be the same as claim 21.

7.	Claims 23, 31 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Verbeke et al. (U.S. PGPub 2004/0019890) In view of Tran et al. (U.S. PGPub 2017/0323247) in view of Theimer et al. (U.S. Patents No. 10467105).
As per claims 23, 31 and 37, 
Verbeke in view of Tran teaches the apparatus of claim 22, yet fails to teach apparatus of claim 22, the apparatus further configurable to cause:  using the state information to determine a starting point to continue data streaming for the set of data streams.
In a similar field of endeavor Theimer teaches (Theimer, see col. 50 lines 14-29 and col. 52 lines 36-63 the worker node 2540A may scan the entries in the PA table 2550A until it finds an entry of an unassigned partition Pk, and may attempt to assign the partition Pk to itself by updating the entry, e.g., by inserting the worker node's identifier into one of the columns of the entry, as shown in fig. 26, an indication of the most recent time that the worker node for that entry updated the health indicator column  worker W7 is shown as having modified the entry at 02:24:54 and 53 seconds on Dec. 1, 2013, other worker nodes may use the last-modified time value to determine whether the assigned worker node is healthy or not in some embodiments, if X seconds or minutes have elapsed, as defined in a failover policy for the stage, the assigned worker node may be assumed to be unhealthy or inaccessible and the partition may be reassign).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Verbeke in view of Tran with the teaching of Theimer as doing so would provide an efficient method for rapid recovery from worker node failures in a multi-tenant stream management system (Theimer see col. 1 lines 52-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443